Frazer, J.
The questions in this case were, after full consideration, decided adversely to the views pressed upon us by the present appellant, in Leard et al. v. Leard, at this term. We have no doubt whatever of the soundness of the conclusions then reached, nor indeed of the wisdom and policy of the act of March 9th, 1867, as then expounded. The act was absolutely necessary to the purposes of' justice and the repose of titles long unchallenged in consequence of some decisions of this court not well considered, but which, if adhered to, would, it was seeu, be productive of constantly recurring mischiefs of the most alarming na*331ture, some of which were indicated in Greencastle, &c. Co. v. The State. ex. rel. &c., 28 Ind. 382. The statute in question was evidently passed so that if the doctrine of Langdon v. Applegate should be overruled no inconvenience would result.
T. F. Davidson, for appellants.
TV H. Mallory, for appellees.
The judgment is affirmed, with costs.